Fourth Court of Appeals
                                   San Antonio, Texas
                                        December 3, 2018

                                       No. 04-18-00868-CV

                                    Clifford Reed LEONARD,
                                             Appellant

                                                 v.

                                       Prunella LEONARD,
                                             Appellee

                   From the 224th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2018CI16519
                        Honorable Solomon Casseb, III, Judge Presiding


                                          ORDER
        The court reporter responsible for preparing the reporter’s record for this appeal has filed
a notification of late record, stating that the reporter’s record has not been filed because: (1)
appellant has failed to request the record in writing, and (2) appellant has failed to pay or make
arrangements to pay the reporter’s fee for preparing the record and appellant is not entitled to
appeal without paying the fee.

        It is therefore ORDERED that appellant provide written proof to this court within ten
(10) days of the date of this order that appellant has requested the court reporter to prepare the
reporter’s record, which request must designate the portions of the proceedings and the exhibits
to be included. See TEX. R. APP. P. 34.6(b)(1).

        It is further ORDERED that appellant provide written proof to this court within ten (10)
days of the date of this order that either (1) the reporter’s fee has been paid or arrangements have
been made to pay the reporter’s fee; or (2) appellant is entitled to appeal without paying the
reporter’s fee.

        The reporter’s record must be filed no later than ten (10) days after the date appellant’s
written proofs are filed with this court. If appellant fails to respond within the time provided,
appellant’s brief will be due within thirty (30) days from the date the clerk’s record is filed, and
the court will consider only those issues or points raised in appellant’s brief that do not require a
reporter’s record for a decision. See TEX. R. APP. P. 37.3(c).
                                              _________________________________
                                              Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of December, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court